      Case 1:20-cv-00026 Document 30 Filed on 04/22/21 in TXSD Page 1 of 6



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                 BROWNSVILLE DIVISION
                                                                               United States Courts
                                                                             Southern District of Texas
MARIA ARTEGA, MOISÉS RINCÓN,      §                                                 &/>ED
TERESA RODRIGUEZ, AND JORGE RUIZ, §
                                                                                  April 22, 2021
                                  §
          Plaintiffs,             §                                        EaƚŚĂŶKĐŚƐŶĞƌ, Clerk ofCourt
                                  §
VS.                               §
                                  §
                                                       CIVIL ACTION NO. 1:20-CV-00026
AQUA FINANCE, INC, GREEN SKY LLC, §
TRUIST BANK FKA SUNTRUST BANK, §
CONNEXUS CREDIT UNION,            §
APOLLOTEK INTERNATIONAL INC.,     §
AND SPACE WATER SYSTEMS, LLC      §
                                  §
          Defendants.             §


        DEFENDANT GREENSKY LLC'S ORIGINAL CROSS CLAIM AGAINST
                DEFENDANT SPACE WATER SYSTEMS, LLC

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Defendant GreenSky LLC (“GreenSky”), files this Original Cross Claim

against Defendant Space Water Systems, LLC and would respectfully show the following:

                                            A. PARTIES

        1. GreenSky is a foreign corporation that had been sued and entered an appearance in

this lawsuit.

        2. Defendant Space Water Systems, LLC (“Space Water”) is a limited liability company

with its principal place of business in Houston, Texas that has been sued and entered an appearance

in this lawsuit.

                                  B. JURISDICTION AND VENUE

        3. Jurisdiction is proper in this Court, as all claims asserted exceed the minimum

jurisdictional limits of this Court.

                                                1-
      Case 1:20-cv-00026 Document 30 Filed on 04/22/21 in TXSD Page 2 of 6




        4. Venue is proper in the United States District Court, Southern District, Brownsville

Division under U.S.C. § 1964, because all or a substantial part of the events or omissions giving

rise to the claims asserted in this lawsuit occurred in Cameron and Hidalgo County, Texas, and the

claims involve transactions that occurred in this district.


                                   C. FACTUAL BACKGROUND

        5. In this lawsuit, Plaintiffs Maria Arteaga, Moisés Rincón, Teresa Rodriguez and Jorge

Ruiz (collectively “Plaintiffs”) allege that they contracted with Space Water and/or Apollotek

International Inc. (“Apollotek”) for the installation of a home water filtration system. According

to Plaintiffs’ allegations in this lawsuit, Space Water and Apollotek made a number of

misrepresentations to Plaintiffs concerning the cost and financing of the home filtration system.

        6. GreenSky provided financing for the installation of the water filtration system that

Space Water installed at Jorge Ruiz’s home, which is the subject of his claims in this lawsuit. The

claims against GreenSky are based on and arise out of the transaction and dispute with Space Water

regarding the alleged misrepresentations of Space Water.

                                       D. INDEMNITY CLAIM

        7. Prior to the transaction between Space Water and Jorge Ruiz, Space Water and

GreenSky entered into a Merchant Program Agreement (the “Agreement”) in which Space Water

was allowed to participate as a merchant in GreenSky’s financing program. The transaction

between Space Water and Jorge Ruiz was financed pursuant to the Agreement.

        8. The Agreement includes an indemnity provision pursuant to which Space Water

(designated in the Agreement as “Merchant”) has agreed to defend, indemnify and hold GreenSky

harmless from any and all claims arising, in whole or in part, from the acts and omissions of Space

Water. Specifically, Section 25(a) provides as follows:


                                                  2-
     Case 1:20-cv-00026 Document 30 Filed on 04/22/21 in TXSD Page 3 of 6




              “(a) Merchant shall indemnify, defend (at Merchant’s sole expense and
              with counsel reasonably acceptable to Program Administrator acting
              on behalf of, and at the direction and under the control of, Funding
              Participants), and hold harmless Program Administrator and any
              Funding Participant that funds or owns a Loan (or the economic rights
              thereto) to a customer of Merchant (and their respective officers,
              directors, shareholders, members, partners, managers, employees,
              representatives and agents) (each an “GreenSky Program Indemnified
              Person”) from and against any and all losses, claims, investigations,
              litigation, proceedings, liabilities, damages, administrative charges,
              and expenses (including attorney’s fees) of any kind whatsoever
              (collectively a “Loss”) directly or indirectly arising out of or related to
              Merchant’s breach of any obligation owed to Program Administrator
              or any third party, including: (i) breach of any representation, warranty
              or covenant of Merchant contained in the Agreement, including the
              Merchant Program Agreement Compliance Addendum attached hereto; (ii)
              failure of Merchant to comply with any applicable federal, state, or local
              law, rule, regulation or ordinance; (iii) any Loss sustained by or
              threatened against any GreenSky Program Indemnified Person
              attributable in whole or in part to negligence, fraud, errors (whether
              negligent or not), omission or misconduct of Merchant, its employees,
              subcontractors, representatives or agents; (iv) any Loss sustained by or
              threatened against any GreenSky Program Indemnified Person by
              reason of, or attributable in whole or in part to, Merchant’s failure to
              perform any of its obligations, or discharge any of its responsibilities,
              to any person, including failure to pay Transaction Fees due; and (v)
              any defect in any Offerings sold or provided by Merchant, or any breach of
              any express or implied warranty in connection with such Offerings; and (vi)
              any voluntary or involuntary bankruptcy or insolvency proceeding by or
              against Merchant; provided that Merchant shall have no obligations or
              liability under this Section 25(a) to the extent a Loss results solely from the
              gross negligence or willful misconduct of a GreenSky Program Indemnified
              Person. Merchant further agrees to reimburse each GreenSky Program
              Indemnified Person upon demand for all legal and other expenses (including
              expenses related to investigation, settlement, compromise or satisfaction)
              incurred by any such GreenSky Program Indemnified person in connection
              with any of the foregoing.”


       9. As reflected in the quoted language, the Agreement requires Space Water to defend

and indemnify GreenSky for any losses sustained in whole or in part due to the conduct of Space

Water. The allegations pled in the Complaint make it very clear that Plaintiffs’ claims against

GreenSky stem, in whole or in part, from Space Water’s conduct. As a result, Space Water has a


                                                3-
      Case 1:20-cv-00026 Document 30 Filed on 04/22/21 in TXSD Page 4 of 6




contractual duty to defend and to indemnify GreenSky with respect to all of Plaintiffs’ claims in

this lawsuit.

        10. Pursuant to the Agreement, and any other applicable statutory or common law bases

for indemnity, GreenSky is entitled to be fully indemnified by Space Water for all sums GreenSky

may be required to pay to Plaintiffs and any losses of any nature incurred in connection with

Plaintiffs’ claims against Green Sky in this lawsuit.

        11. GreenSky would further show that it has been required to retain the undersigned

counsel to defend GreenSky in connection with the claims asserted by Plaintiffs in this lawsuit,

and that GreenSky is entitled to recover the reasonable attorneys’ fees and costs it has incurred

and will incur in its defense against Plaintiffs’ claims from Space Water, including such fees and

costs that may be incurred in connection with any future appeals.

                                   E. CONTRIBUTION CLAIM

        12. GreenSky asserts it is not responsible for any damages alleged by Plaintiffs in this

lawsuit. However, in the unlikely event that Plaintiffs should prevail on their claims against

GreenSky, and in the unlikely event GreenSky is found liable for any damages alleged by

Plaintiffs, GreenSky is entitled to contribution from Space Water toward any liability that may be

found to exist from GreenSky to Plaintiffs as a result of the conduct asserted in this lawsuit.

GreenSky would show that the acts and/or omissions of Space Water were the direct, proximate,

and/or producing cause of any damages complained of by Plaintiffs. Accordingly, GreenSky is

entitled to contribution from Space Water for the percentage of proportionate responsibility

assigned to Space Water by the trier of fact.

                                                F. PRAYER




                                                  4-
    Case 1:20-cv-00026 Document 30 Filed on 04/22/21 in TXSD Page 5 of 6




   WHEREFORE, PREMISES CONSIDERED, Defendant/ Cross-Plaintiff GreenSky, LLC

respectfully prays that the judgment be rendered against Defendant/ Cross-Defendant Space

Water Systems, LLC, as follows:

              a. Indemnity for all sums GreenSky may be required to pay to Plaintiffs as a result
                 of the claims asserted by Plaintiffs in this lawsuit;

              b. Reasonable and necessary attorneys’ fees and costs incurred by GreenSky in
                 defending itself against Plaintiff’s claims in this lawsuit, including any such
                 fees and costs on appeal;

              c. Reasonable and necessary attorneys’ fees and costs incurred by GreenSky in
                 pursuing its indemnity claims against Space Water in this lawsuit, including
                 any such fees and costs on appeal;

              d. Prejudgment interest at the legal rate as provided by applicable law;

              e. Post-judgment interest at the legal rate as provided by applicable law;

              f. Contribution from Space water for the percentage of proportionate
                 responsibility assigned to Space Water by the trier of fact; and

              g. Any other further relief of any nature to which GreenSky may be justly entitled.


                                           Respectfully submitted,


                                           By: /s/ Sean W. Fleming
                                              Sean W. Fleming
                                              Attorney in Charge
                                              Texas Bar No. 24027250
                                              Southern District Admission #27356
                                              E-Mail: sfleming@macdonalddevin.com

                                           MACDONALD DEVIN ZIEGLER MADDEN
                                           KENEFICK & HARRIS, PC
                                           3800 Renaissance Tower
                                           1201 Elm Street
                                           Dallas, Texas 75270-2014
                                           (214) 744-3300 (Phone)
                                           (214) 747-0942 (Facsimile)

                                           ATTORNEYS FOR DEFENDANT
                                           GREENSKY, LLC
                                              5-
      Case 1:20-cv-00026 Document 30 Filed on 04/22/21 in TXSD Page 6 of 6




                                CERTIFICATE OF CONFERENCE

        The undersigned hereby certifies that on the 25th day of March, 2021, a copy the undersigned

spoke with counsel for Plaintiffs, and counsel for Plaintiffs indicated that she was not opposed to

relief sought in this motion.



                                                      /s/ Sean W. Fleming
                                                      Sean W. Fleming


                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 25th day of March, 2021, a copy of the foregoing

pleading was forwarded to all counsel of record through the Court’s e-filing system in compliance

with the Federal Rules of Civil Procedure.

                                                      /s/ Sean W. Fleming
                                                      Sean W. Fleming




                                                 6-
